Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the pre-brief appeal conference decision that was mailed on 05/27/2021.  The finality of the prior Office action mailed on 01/22/2021 is withdrawn.
3.	Claims 8-15 are cancelled.  Claims 1-7 and 16-20 are currently pending in this Office Action.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0139106 (hereinafter Bachman) in view of U.S. 7,231,379 (hereinafter Parikh).


receiving a first query from a user of the query processing system; processing the first query through the query processing system; generating results for the first query ([0035-0039 and 0058-0059]; “The first of the two sequences of operations provided by the invention…”; “(1) Enabling contextual searches and user-selected keyword searches”; and “(4) Naming and saving of search results for later access by a user”);
receiving a second query from the user; determining a contextual similarity between the first query and the second query ([0040, 0049, 0058 and 0064]; “The invention enables the utilization of user-entered context information to enhance a search request (or query) and bring back more relevant results.  ROK search engine 230 improves the precision of standard searches by prompting for and collecting contextual information from the user, such as ‘what the user is trying to do,’ and then using the contextual information along with the entered search terms to perform a much more structured search”; “…when the result does not contain sufficient hits, the search engine parses the search term (phrase) and context information into search keys, which are utilized to access a set of keywords attached…”);
identifying a first term in the first query that is different from a second term in the second query, when the first query and the second query are determined to be contextually similar ([0064]; “…the search engine parses the search term (phrase) and context information into search keys, which are utilized to access a set of keywords attached (i.e., tagged) to various articles that can be retrieved as indicated at block 514.  The keywords may be the same as the keys but may also include synonyms, related terms, etc… the search engine presents the set of known keywords to the user and allows the user to selected specific keyword that may be associated with what the user is searching for.  The user-selected keywords are then utilized to directly to access the specific articles to which they are associated…”); 
determining that first term and the second term are not listed as a synonyms in a dictionary; and adding the first term and the second terms to the dictionary as a user synonym ([0009, 0061, 0073 and 0076-0077]; “a specific term may not be tagged with an associated keyword to yield a hit within the database being searched by the search engine”; automatically updating weighting factors and manually making changes such as adding additional keywords and values, or adding additional processes or knowledge items into the database; and continually updating and enhancing the process and the knowledge databases associated with a user-interface application).  
The reference does not explicitly disclose the feature of utilizing the claimed thesaurus.  However, Parikh discloses the feature of updating the thesaurus by adding words from a user’s response that are not in the thesaurus (col. 21, lns. 45-49; col. 22, lns. 14-15; since Parikh teaches the feature of updating the thesaurus by adding words if not already in the thesaurus, the system of Parikh recognizes whether or not the terms or words are listed in the thesaurus) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Parikh in the system of Bachman in view of the desire to enhance the knowledge retrieval system by utilizing the thesaurus updating process resulting in improving the information retrieving process.  Patnaik additionally disclose a computer readable storage medium having computer readable instructions that when executed by one or more computers causes the one or more computers (Bachman: [0142]).


Regarding claims 6 and 20, the claims therein are disclosed by Bachman in view of Parikh as explained in claim 1 and 16 above.  Claims 6 and 20 only differ from claims 1 and 16 in that they add different terms (i.e. third and fourth terms, instead of first and second terms) to the thesaurus.  However, the specific scheme utilized (it is noted that Bachman in view of Parikh already teaches the addition of first and second terms to the thesaurus are obvious as stated above) would have been obvious for one with ordinary skill in the art in view of meeting designer’s programming requirements and achieving the particular desired performance.  

Regarding claim 7, Bachman in view of Parikh discloses the method wherein determining the contextual similarity is determined based on a natural language comparison of the first query and the second query (Bachman: [0061]) and (Parikh: col. 13, lns. 64-col. 14, lns. 17).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

7.	Claims 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Parikh, and further in view of U.S. 2013/0173573 (hereinafter Song).

Regarding claims 2 and 17, Bachman in view of Parikh does not explicitly disclose the method further comprising: determining that the user is a serious user of the query processing system. However, such feature is well known in the art as disclosed by Song ([0020, 0033 and 0042]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Song in the modified system of Bachman in view of the desire to enhance the 

Regarding claims 3 and 18, Bachman in view of Parikh and Song discloses the method wherein a user is a serious user has had a predetermined number of interactions with the query processing system (Song: [0033]).  Therefore, the limitations of claims 3 and 18 are rejected in the analysis of claims 2 or 17, and the claims are rejected on that basis.

Regarding claims 4 and 19, Bachman in view of Parikh does not disclose the method further comprising: determining that the second query was received within a threshold period of time after the first query; and logging the first query and the second query as a contiguous query session. However, Song discloses the features of defining a set of one or more semantically related queries while two or more click events may be contiguous within the same session and, wherein the session boundary is determined by the series of cutoff time threshold indicating the time interval ([0042]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Song in the modified system of Bachman in view of the desire to enhance the user searching system by utilizing the contiguous events resulting in improving the query processing system. 
 
Regarding claim 5, Bachman in view of Parikh and Song discloses the method wherein the threshold period of time is based upon a time from when the user last viewed a result in the results (Song: [0042]; the user may perform a search event by submitting a search query to a search engine and perform a click event by selecting/viewing one or more suggested web pages within a search result page).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Response to Arguments
8.	 Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection as set forth above. 
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/MONICA M PYO/Primary Examiner, Art Unit 2161